Citation Nr: 1709748	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  12-20 985A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Seattle, Washington


THE ISSUE

Entitlement to payment or reimbursement of unauthorized dental expenses, in the aggregate amount of $5,648, incurred at Today's Dental Center on various dates in 2011.  


REPRESENTATION

Veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from June 1979 to March 2002.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2012 administrative decision by the Department of Veterans Affairs (VA) Medical Center (MC) in Seattle, Washington (the Agency of Original Jurisdiction, or AOJ).  

The Board acknowledges that an appeal pertaining to the issue of entitlement to a higher rating for a service-connected right knee disability has been perfected, but all actions to certify the appeal to the Board in that matter do not appear to have been completed by the AOJ (i.e., the Seattle, Washington VA Regional Office (RO)).  However, it is noted that the Veteran has requested a videoconference hearing before a Veterans Law Judge in the right knee matter, which has not occurred, so in the interests of expediency, upon return of the claims file to the AOJ regarding the instant matter of the payment or reimbursement of unauthorized dental expenses, the Veteran's hearing request may be satisfied at that time.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran indicated in his notice of disagreement (presented on VA Form 9), received in May 2012, that he desired a videoconference hearing before a Veterans Law Judge.  However, in his substantive appeal statement (also presented on VA Form 9), received in August 2012, he indicated that he did not desire a videoconference hearing.  In February 2017, the Board contacted the Veteran by telephone to clarify the Veteran's wishes with regard to his hearing request, and the Veteran indicated that he desired a videoconference hearing on the matter pertaining to payment or reimbursement of unauthorized dental expenses, in the aggregate amount of $5,648, incurred at Today's Dental Center on various dates in 2011 (as well as on another matter regarding a right knee rating that he had also appealed, as mentioned in the introduction herein above).  

Accordingly, the case is REMANDED for the following action:

The AOJ should arrange to have the Veteran scheduled for a videoconference hearing at his local VA office.  Thereafter, the AOJ should process the appeal in accordance with established appellate procedure.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. § 5109B (West 2014).



_________________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2016).




